DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-12, 14 and 15 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/20 is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jack Davis on 11/2/20.
The application has been amended as follows:
1.	(Currently Amended) A computer-implemented method for obstructing analysis of a computer program, the method comprising:
translating a first operation of a computer program into a first Petri net;
performing a composition of at least the first Petri net and a second Petri net to form a composite, the first Petri net being associated with a first operation of the computer program, the second Petri net comprising a cryptological data processing net, the cryptological data processing net implementing a cryptological function, the cryptological function being executed in a protected environment by a computer system executing the computer program, the input and output 
replacing, in the computer program, the first operation with an implementation of the composite, wherein transitions of the composite are configured to be read from at least a first tape and written to at least a second tape within memory of the[[a]] computer system executing the computer program.

2.	(Original)  The method of claim 1, wherein at least one of the first Petri net and the second Petri net comprise a sequential machine.

3.	(Original)  The method of claim 2, wherein the sequential machine comprises one or more input channels, one or more output channels, and one or more internal synchronization channels.

4.	(Original)  The method of claim 2, wherein at least one of the first Petri net and the second Petri net has more than one input channel.

5.	(Original)  The method of claim 2, wherein at least one of the first Petri net and the second Petri net has more than one output channel.

6.	(Cancelled). 

7.	(Currently Amended)  The method of claim 1[[6]], wherein the method further comprises translating the cryptological function into the second Petri net.



9.	(Currently Amended)  The method of claim 1[[6]], wherein the cryptological function is configured to interface with secure hardware included in the computer system executing the computer program to receive cryptographic information.

10.	(Original)  The method of claim 9, wherein the cryptographic information is randomly generated.

11.	(Original)  The method of claim 1, wherein at least one of the first Petri net and the second Petri comprises a watermarking component.

12.	(Original)  The method of claim 1, wherein at least one of the first Petri net and the second Petri net comprises a component configured to deflate compressed data.

13.	(Original)  The method of claim 1, wherein transitions of the composite are configured to read from the at least the first tape using, at least in part, at least one head.

14.	(Original)  The method of claim 1, wherein transitions of the composite are configured to be written to the at least the second tape using, at least in part, at least one head.

15.	(Original)  The method of claim 14, wherein the at least one head is configured to write symbols to the at least the second tape.

EXAMINER’S COMMENTS
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, examiner initiated interview to propose examiner’s amendment and to request terminal disclaimer, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olson et al. U.S. Pat. No. 7478233 discloses prevention of software tampering.
Guthery U.S. Pat. No. 6779112 discloses integrated circuit devices with steganographic authentication.
Stoughton et al. U.S. Pat. No. 4922413 discloses method for concurrent execution of primitive operation by dynamically assigning operations based on upon computational marked graph and availability of data.

Stork et al. U.S. Pub. No. 20030055811 discloses document controlled workflow system.
Lee et al. U.S. Pub. No. 20040015719 discloses intelligent security system.
Nakano et al. U.S. Pat. No. 4866605 discloses system function simulation method using petri-net symbols.
Shapiro et al. U.S. Pat. No. 5257363 discloses computer-aided generation of programs modelling complex systems using colored petri nets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431